DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 contains the phrase “the tray frame of substantially rigid material.” This phrase is unclear and should be removed from the claim or amended to --the tray frame is of a substantially ridged material--. For the purpose of examination, the phrase has been interpreted as --the tray frame is of a substantially ridged material--. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "front and rear sides" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are dependent upon claim 10 and therefore inherit the deficiency of claim 1.
Claim 10 recites the limitation "front and rear sides" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 11-17 are dependent upon claim 10 and therefore inherit the deficiency of claim 10.
Claim 17 recites the limitation “the front end of the tray frame” in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is needed to distinguish between the front end and front side and the rear end and rear side. For the purpose of examination, all references to “front side” and “rear side” have been interpreted as front end and rear end.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,895,218 (Quinn et al.).

    PNG
    media_image1.png
    308
    360
    media_image1.png
    Greyscale

Quinn et al. Figure 12

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

Quinn et al. Figure 1
Regarding claim 10, Quinn et al. discloses a dental tray assembly (Figure 12) (101), of which the tray (Figure 12) (103) is identical to trays (Figure 1) (3) and (5) (Column 7, lines 39-41), 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
with encapsulated teeth applicator fluid (Figure 9) (C) comprising: 

    PNG
    media_image4.png
    367
    464
    media_image4.png
    Greyscale

Quinn et al. Figure 16 Annotated

The tray frame having a front end (Figure 16 Annotated (Front End), a rear end (Figure 16 Annotated) (Rear End) opposing the front end, a tray length (Figure 16 Annotated) (Tray Length) separating the front and rear sides, a bottom surface (Figure 12) (111) spanning the tray length, an outer sidewall (Figure 16 Annotated) (Outer Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface), and an inner sidewall (Figure 16 Annotated) (Inner Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface),

    PNG
    media_image5.png
    368
    535
    media_image5.png
    Greyscale

Quinn et al. Figure 4
the inner sidewall surfaces of the outer sidewall and the inner sidewall and the bottom surface of the tray frame defining a tray channel (Figure 4) (15) spanning the tray length, 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
the tray channel having a teeth applicator fluid (Figure 9) (C) (Column 6, lines 47-49) housed therein, 
and the upper edges of the outer and inner sidewalls define an upper perimeter tray edge (Figure 4) (Combination of 24 and 26); 

Regarding claim 11, Quinn et al. discloses that the outer and inner sidewalls are continuously coupled together to enclose the tray channel (Figure 4) (15) as shown in figure 4.
Regarding claim 12, Quinn et al. discloses that the tray channel (Figure 4) (15) continuously spans the tray length as shown in figure 4.
Regarding claim 13, Quinn et al. discloses that an adhesive material is interposed between and directly coupled to the flexible cover and the outer and inner sidewalls of the tray frame, described in “Alternatively, a cover which extends over only the gasket to close the gap (19) can be used. Such a cover would be applied with a weak adhesive so that the cover could be easily removed from the tray” (Column 6, lines 56-59).

    PNG
    media_image6.png
    246
    648
    media_image6.png
    Greyscale

Quinn et al. Figure 9 Annotated
Regarding claim 14, Quinn et al. discloses that the tray channel further defines: a tray channel volume (Figure 9 Annotated) (Channel Volume), wherein the teeth applicator fluid (Figure 9) (C) makes up at least 90% of the tray channel volume. The channel volume is shown completely filled, which is greater than 90%, with applicator fluid in (Figure 9 Annotated).
Regarding claim 15, Quinn et al. discloses that the teeth applicator fluid is disposed proximal to, defined by the applicant as “at or within 0.2 inches” (Specification filed on 03/20/2019) (Paragraph 0039), the upper edges of the outer and inner sidewalls. Quinn et al. defines the channel (Figure 9) (15) as the opening defined by 

    PNG
    media_image7.png
    216
    569
    media_image7.png
    Greyscale

Quinn et al. Figure 11
the bottom (Figure 11) (11) and the side walls (Figure 11) (13) in (Column 4, lines 34-36). Quinn et al. explains that the gasket (Figure 11) (17”) may be fixed to the inner surface of the body wall 13, rather than along the edge of the body wall (Column 7, lines 30-32). Quinn et al. explains that the channel (Figure 9) (15) is pre-filled with teeth applicator fluid (Column 6, lines 47-49). In this configuration, the teeth applicator fluid .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2016/0367348 (Allred et al.).

    PNG
    media_image1.png
    308
    360
    media_image1.png
    Greyscale

Quinn et al. Figure 12

    PNG
    media_image2.png
    399
    494
    media_image2.png
    Greyscale

Quinn et al. Figure 1
Regarding claim 1, Quinn et al. discloses a dental tray assembly (Figure 12) (101), of which tray (Figure 12) (103) is identical to trays (Figure 1) (3) and (5) (Column 7, lines 39-41), 

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
with encapsulated teeth applicator fluid (Figure 9) (C) comprising: 

    PNG
    media_image4.png
    367
    464
    media_image4.png
    Greyscale

Quinn et al. Figure 16 Annotated
an arched tray frame (Figure 12) (103) having a front end (Figure 16 Annotated) (Front End), a rear end (Figure 16 Annotated) (Rear End) opposing the front end, a tray length (Figure 16 Annotated) (Tray Length) separating the front and rear sides, a bottom surface (Figure 12) (11) spanning the tray length, an outer sidewall (Figure 16 Annotated) (Outer Sidewall) spanning the tray length, with an upper edge (Figure 16 Annotated) (Upper Edge), and with an inner sidewall surface (Figure 16 Annotated) (Inner Sidewall Surface), and an inner sidewall (Figure 16 Annotated) (Inner Sidewall) 

    PNG
    media_image5.png
    368
    535
    media_image5.png
    Greyscale

Quinn et al. Figure 4
the inner sidewall surfaces of the outer sidewall and the inner sidewall and the bottom surface of the tray frame defining a tray channel (Figure 4) (15) spanning the tray length,

    PNG
    media_image3.png
    226
    480
    media_image3.png
    Greyscale

Quinn et al. Figure 9
the tray channel having a teeth applicator fluid (Figure 9) (C) (Column 6, lines 47-49) housed therein; and a flexible cover, described as a seal to maintain the compound in place (Column 6, lines 50-54), selectively removably coupled to the upper edges of 
Quinn et al. discloses that that the seal is in place to prevent the fluid from escaping (Column 6, lines 52-54) but is silent to the flexible cover being sealed to the tray frame in a hermetically sealed configuration. 
Allred et al. teaches a packaging system for pre-filled dental trays that are hermetically sealed with a removable cover (Allred et al. Paragraph 0010) to prevent the teeth applicator fluid from drying out or becoming contaminated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal between the flexible cover and the tray frame of Quinn et al. to be hermetic for the purpose of preventing the teeth applicator fluid from drying out or becoming contaminated as taught by Allred et al. in the analogous art of dental trays.
Regarding claim 2, Quinn et al. discloses that the flexible cover is free of any apertures and is substantially planar but is silent to the covering being of at least one of a polymeric or metallic aluminum alloy material.
Allred et al. further teaches that the hermetic seal is made of aluminum foil (Paragraph 0054) to provide a barrier against oxygen, water, and air. Allred et al. also teaches that polymer layers provide extra strength to the packaging and also protect against oxygen, water, and air (Paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexible cover out of at least one of a polymeric or metallic aluminum alloy material to create a hermetic seal to protect the teeth applicator fluid from drying out or being contaminated as taught by Allred et al. in the analogous art of dental trays. It would have been obvious to modify the material of the flexible cover of Moon to be a polymeric or metallic aluminum alloy material as taught by Allred et al. in order to a hermetic seal for the purpose of protecting the applicator fluid from drying out or becoming contaminated and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 3, Quinn et al. discloses that an adhesive material is interposed between and directly coupled to the flexible cover and the outer and inner sidewalls of the tray frame, described in “Alternatively, a cover which extends over only the gasket to close the gap (19) can be used. Such a cover would be applied with a weak adhesive so that the cover could be easily removed from the tray” (Column 6, lines 56-59).
The tray frame is of a substantially rigid material. Quinn et al. discloses a substantially rigid arched tray frame (Figure 12) (103), substantially rigid is defined by the applicant “The frame 102 is substantially rigid in that it may be flexible, but generally holds or retains its shape when subjected to normal compression and/or tensile forces within a user's mouth” (Specification filed on 03/20/2019) (Paragraph 0031). Quinn et al. discloses that that the tray is flexible but the shape of the tray is maintained and 
Regarding claim 4, Quinn et al. discloses that the outer and inner sidewalls are continuously coupled together to enclose the tray channel (Figure 4) (15) as shown in Figure 4.
Regarding claim 5, Quinn et al. discloses that the tray channel (Figure 4) (15) continuously spans the tray length as shown in Figure 4.
Regarding claim 6, Quinn et al. discloses that the flexible cover has a perimeter edge contouring and aligned with the upper edges of the outer and inner sidewalls, described as only covering the gasket (Figure 4) (17), which makes up the edges, in a sealed configuration to encapsulate the teeth applicator fluid and of a shape that contours the upper perimeter tray edge (Column 6, lines 56-59).

    PNG
    media_image6.png
    246
    648
    media_image6.png
    Greyscale

Quinn et al. Figure 9 Annotated
Regarding claim 7, Quinn et al. discloses that the tray channel further defines: a tray channel volume (Figure 9 Annotated) (Channel Volume), wherein the teeth applicator fluid (Figure 9) (C) makes up at least 90% of the tray channel volume. The 
Regarding claim 8, Quinn et al. discloses that the teeth applicator fluid is disposed proximal to, defined by the applicant as “at or within 0.2 inches” (Specification filed on 03/20/2019) (Paragraph 0039), the upper edges of the outer and inner sidewalls.  Quinn et al. defines the channel (Figure 9) (15) as the opening defined by 

    PNG
    media_image7.png
    216
    569
    media_image7.png
    Greyscale

Quinn et al. Figure 11
the bottom (Figure 11) (11) and the side walls (Figure 11) (13) in (Column 4, lines 34-36). Quinn et al. explains that the gasket (Figure 11) (17”) may be fixed to the inner surface of the body wall 13, rather than along the edge of the body wall (Column 7, lines 30-32). Quinn et al. explains that the channel (Figure 9) (15) is pre-filled with teeth applicator fluid (Column 6, lines 47-49). In this configuration, the teeth applicator fluid would be filled to the top of the sidewalls (Figure 11) (13) and the top edge of the gasket (Figure 11) (17”), which is the upper edge of the outer and inner sidewalls.
Regarding claim 16, Quinn discloses that the flexible cover is coupled to the upper edges of the outer and inner sidewalls of the tray frame, described as only covering the gasket (Figure 4) (17), which makes up the edges, applied with a weak 
Quinn et al. discloses that that the seal is in place to prevent the fluid from escaping but is silent to the flexible cover being sealed to the tray frame in a hermetically sealed configuration. 
Allred et al. teaches a packaging system for pre-filled dental trays that are hermetically sealed with a removable cover (Allred et al. Paragraph 0010) to prevent the teeth applicator fluid from drying out or becoming contaminated.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the seal between the flexible cover and the tray frame of Quinn et al. to be hermetical for the purpose of preventing the teeth applicator fluid from drying out or becoming contaminated as taught by Allred et al. in the analogous art of dental trays.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,895,218 (Quinn et al.) in view of US 2016/0367348 (Allred et al.), in further view of US 6,428,315 (Prestipino et al.).

    PNG
    media_image8.png
    349
    493
    media_image8.png
    Greyscale

Quinn et al. Figure 13 Annotated
Regarding claim 9, Quinn et al. in view of Allred et al. discloses a tray removal tab (Figure 13) (107) including a first end (Figure 13 Annotated) (First End) directly coupled to the front end of the tray frame (Figure 13 Annotated) (Front End of Tray Frame), a second free terminal end (Figure 13 Annotated) (Second End), and an upper surface (Figure 13) (Upper Surface). 
Quinn et al. in view of Allred et al. is silent to a plurality of ridges disposed on the upper surface of the tray removal tab.

    PNG
    media_image9.png
    518
    521
    media_image9.png
    Greyscale

Prestipino et al. Figure 2 Annotated
Prestipino et al. teaches a dental tray (Prestipino et al. Figure 2) with a handle (Prestipino et al. Figure 2) (16) with a plurality of ridges (Prestipino et al. Figure 2 Annotated) (Ridges) disposed on the surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray removal tab of Quinn et al. in view of Allred et al. to include a plurality of ridges, as taught by Prestipino et al., for the purpose of providing the user with better grip on the removal tab for inserting and removing the dental tray.
Regarding claim 17, Quinn et al. discloses a tray removal tab (Figure 13) (107) including a first end (Figure 13 Annotated) (First End) directly coupled to the front end of the tray frame (Figure 13 Annotated) (Front End of Tray Frame), a second free terminal 
Quinn et al. is silent to a plurality of ridges disposed on the upper surface of the tray removal tab.
Prestipino et al. teaches a dental tray (Prestipino et al. Figure 2) with a handle (Prestipino et al. Figure 2) (16) with a plurality of ridges (Prestipino et al. Figure 2 Annotated) (Ridges) disposed on the surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray removal tab of Quinn et al. to include a plurality of ridges for the purpose of providing the user with better grip on the removal tab for inserting and removing the dental tray.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,273,371 is relevant to this application because it discloses a dental tray assembly with a handle that is designed to be easily griped by the user with a plurality of ridges. US 4,553,936 is relevant to this application because it discloses a dental tray assembly that is pre-filled with dental fluid and sealed with a selectively removable cover. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL PHILIP BISSETTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772